      Case 2:19-cv-00335-MCE-AC Document 16 Filed 11/12/19 Page 1 of 2


 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7 43 Danbury Road, 3rd Floor
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9 Facsimile: (203) 653-3424
10
   Attorneys for Plaintiff,
11 Crystal Tolentino
12                          UNITED STATES DISTRICT COURT
13                          EASTERN DISTRICT OF CALIFORNIA
14                                 SACRAMENTO DIVSION
15
16
17 Crystal Tolentino,                        Case No.: 2:19-cv-00335-MCE-AC

18                                           STIPULATION OF DISMISSAL
                      Plaintiff,
19
           vs.
20
   Crédito Real, dba Credito Real USA
21 Finance, fka AFS Acceptance,
22
                      Defendant.
23
24
25
26
27
28
     2:19-cv-00335-MCE-AC                                   STIPULATION OF DISMISSAL
      Case 2:19-cv-00335-MCE-AC Document 16 Filed 11/12/19 Page 2 of 2


 1                                STIPULATION OF DISMISSAL
 2
            The parties to the above-entitled action, pursuant to FRCP 41(a)(1)(A)(ii),
 3
     hereby stipulate that the above-captioned action is hereby dismissed in its entirety
 4
     with prejudice and with each side to bear its own attorneys’ fees and costs.
 5
 6
 7
     Plaintiff                               Defendant
 8
     __/s/ Trinette G. Kent                  __/s/ William J. Denius
 9
     TRINETTE G. KENT                        GOLI MAHDAVI
10   Attorney for Plaintiff                  WILLIAM JONATHAN DENIUS
                                             Attorney for Defendant
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     2:19-cv-00335-MCE-AC                    -2-                     STIPULATION OF DISMISSAL
